COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 AMO ENTERPRISES, INC. D/B/A                                     No. 08-12-00092-CV
 VISTA CENTRAL MARKET,                           §
                                                                     Appeal from
                        Appellant,               §
                                                                 346th District Court
 v.                                              §
                                                               of El Paso County, Texas
 JULIAN GARCIA MONTANEZ,                         §
                                                               (TC # 2011-DCV-02041)
                        Appellee.                §



                                        JUDGMENT

       The Court has considered this cause on Appellant=s unopposed motion to dismiss and

concludes the motion should be granted and the appeal should be dismissed, in accordance with

the opinion of this Court. We therefore dismiss the appeal. We further order Appellant to pay

all costs of this appeal. We further order that this decision be certified below for observance.

       IT IS SO ORDERED THIS 5TH DAY OF DECEMBER, 2013.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.